Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 

Pending claims have been amended as follows:

1.	(Currently Amended) 	An operation method of a controller area network (CAN) controller in a communication network, the operation method comprising:
receiving CAN signals from a plurality of CAN communication nodes;
generating forward input data by performing forward preprocessing on the received CAN signals based on forward sampling times;
generating forward mask data for the forward input data and forward time interval data based on differences between the forward sampling times ;
generating backward input data by performing backward preprocessing on the CAN signals based on backward sampling times;
generating backward mask data for the backward input data and backward time interval data based on differences between the backward sampling times; and 
detecting an abnormal signal among the CAN signals by inputting the forward input data, forward mask data, forward time interval data, backward input data, backward mask data, and backward time interval data into a gated recurrent unit-decay (GRU-D) neural network including a GRU-D encoder including a plurality of GRU-D layers and a GRU-D decoder having a symmetrical structure with the GRU-D encoder ;
wherein the generating of the forward input data comprises:
obtaining a forward reception window based on the forward sampling times;
extending the forward reception window in a forward direction based on a time axis to a sampling time at which a received CAN signal exists;
extending the forward reception window in a backward direction based on the time axis to a sampling time at which a received CAN signal exists; and
generating the forward input data, which is a matrix indicating types of the CAN signals, based on the extended forward reception window  ;
wherein the forward mask data is a matrix having a value of 1 when there is data at a corresponding sampling time and having a value of 0 when there is no data at the corresponding sampling time ;
wherein the generating of the backward input data comprises:
obtaining a backward reception window based on the backward sampling times;
extending the backward reception window in a backward direction based on a time axis to a sampling time at which a received CAN signal exists;
extending the backward reception window in a forward direction based on the time axis
to a sampling time at which a received CAN signal exists; and
generating the backward input data, which is a matrix indicating types of the CAN signals, based on the extended backward reception window  ; and 
wherein the detecting of the abnormal signal comprises:
outputting, by the GRU-D encoder, a second hidden matrix and encoder data based on the backward input data, the backward mask data, and the forward time interval data;
outputting, by the GRU-D decoder, estimated data based on the second hidden matrix, the encoder data, the backward mask data, and the backward time interval data; and
detecting the abnormal signal among the CAN signals by comparing the forward input data and the estimated data.

9.	(Currently Amended) 	A controller area network (CAN) controller in a communication network, the  CAN controller comprising a processor and a memory storing at least one instruction executable by the processor, wherein when executed by the processor, the at least one instruction causes the processor to:
receive CAN signals from a plurality of CAN communication nodes;
generate forward input data by performing forward preprocessing on the received CAN signals based on forward sampling times;
generate forward mask data for the forward input data and forward time interval data based on differences between the forward sampling times;
generate backward input data by performing backward preprocessing on the CAN signals based on backward sampling times;
generate backward mask data for the backward input data and backward time interval data based on differences between the backward sampling times; and
detect an abnormal signal among the CAN signals by inputting the forward input data, forward mask data, forward time interval data, backward input data, backward mask data, and backward time interval data into a gated recurrent unit-decay (GRU-D) neural network including a GRU-D encoder including a plurality of GRU-D layers and a GRU-D decoder having a symmetrical structure with the GRU-D encoder ;
wherein in the generating of the forward input data, the at least one instruction further causes the processor to:
obtain a forward reception window based on the forward sampling times;
extend the forward reception window in a forward direction based on a time axis to a sampling time at which a received CAN signal exists;
extend the forward reception window in a backward direction based on the time axis to a sampling time at which a received CAN signal exists; and
generate the forward input data, which is a matrix indicating types of the CAN signals, based on the extended forward reception window  ;
wherein the forward mask data is a matrix having a value of 1 when there is data at a corresponding sampling time and having a value of 0 when there is no data at the corresponding sampling time ;
wherein in the generating of the backward input data, the at least one instruction further causes the processor to:
obtain a backward reception window based on the backward sampling times;
extend the backward reception window in a backward direction based on a time axis to a sampling time at which a received CAN signal exists;
extend the backward reception window in a forward direction based on the time axis
to a sampling time at which a received CAN signal exists; and
generate the backward input data, which is a matrix indicating types of the CAN signals, based on the extended backward reception window  ; and 
wherein in the detecting of the abnormal signal, the at least one instruction further causes the processor to:
output, by the GRU-D encoder, a second hidden matrix and encoder data based on the backward input data, the backward mask data, and the forward time interval data;
output, by the GRU-D decoder, estimated data based on the second hidden matrix, the encoder data, the backward mask data, and the backward time interval data; and
detect the abnormal signal among the CAN signals by comparing the forward input data and the estimated data.

Allowable Subject Matter
Claims 1 and 9 are allowed.

The following is an examiner’s statement of reasons for allowance:
Applicant’s invention is drawn to techniques in a communication node in a communication network for receiving CAN signals from a plurality of CAN communication nodes and generating forward input data by performing forward preprocessing on the received CAN signals based on forward sampling times.
The prior art of record (in particular Soltanian et al. (US 20200216080), Breed (US 9008854), and Breed (US 8229624)) does not disclose or suggest, with respect to claim 1, the combination of elements consisting of: receiving CAN signals from a plurality of CAN communication nodes; generating forward input data by performing forward preprocessing on the received CAN signals based on forward sampling times; generating forward mask data for the forward input data and forward time interval data based on differences between the forward sampling times; generating backward input data by performing backward preprocessing on the CAN signals based on backward sampling times; generating backward mask data for the backward input data and backward time interval data based on differences between the backward sampling times; and detecting an abnormal signal among the CAN signals by inputting the forward input data, forward mask data, forward time interval data, backward input data, backward mask data, and backward time interval data into a gated recurrent unit decay (GRU-D) neural network including a GRU-D encoder including a plurality of GRU-D layers and a GRU-D decoder having a symmetrical structure with the GRU-D encoder;
wherein the generating of the forward input data comprises: obtaining a forward reception window based on the forward sampling times; extending the forward reception window in a forward direction based on a time axis to a sampling time at which a received CAN signal exists; extending the forward reception window in a backward direction based on the time axis to a sampling time at which a received CAN signal exists; and generating the forward input data, which is a matrix indicating types of the CAN signals, based on the extended forward reception window; wherein the forward mask data is a matrix having a value of 1 when there is data at a corresponding sampling time and having a value of 0 when there is no data at the corresponding sampling time; wherein the generating of the backward input data comprises: obtaining a backward reception window based on the backward sampling times; extending the backward reception window in a backward direction based on a time axis to a sampling time at which a received CAN signal exists; extending the backward reception window in a forward direction based on the time axis to a sampling time at which a received CAN signal exists; and generating the backward input data, which is a matrix indicating types of the CAN signals, based on the extended backward reception window; and 
wherein the detecting of the abnormal signal comprises: outputting, by the GRU-D encoder, a second hidden matrix and encoder data based on the backward input data, the backward mask data, and the forward time interval data; outputting, by the GRU-D decoder, estimated data based on the second hidden matrix, the encoder data, the backward mask data, and the backward time interval data; and detecting the abnormal signal among the CAN signals by comparing the forward input data and the estimated data.

Independent claim 1 is allowed because it comprises a particular combination of elements, which is neither taught nor suggested by the prior art of record, and for the reasons recited by Applicant in the Remarks filed 07/07/2022. The same reasoning applies to independent claim 9 mutatis mutandis.  Accordingly, claims 1 and 9 are allowed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Dong et al. (US 20180113458), “METHOD OF EFFECTIVE DRIVING BEHAVIOR EXTRACTION USING DEEP LEARNING.”
Deng et al. (US 20200216027), “DETECTING VEHICLE INTRUSION USING COMMAND PATTERN MODELS.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to OUSSAMA ROUDANI whose telephone number is (571)272-4727. The examiner can normally be reached 8:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, UN C CHO can be reached on (571) 272 7919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/OUSSAMA ROUDANI/Primary Examiner, Art Unit 2413